Bao, Chief Judge:
The merchandise covered by the protests listed in the schedule of protests, annexed to this decision and made a part hereof, consists of certain imported men’s or boys’ car coats of man-made fibers, laminated with rubber, which were assessed with duty at the rate of 30 per centum ad valorem, as other rainwear with a textile-fabric outer surface, having a rubber or plastics coating or covering only on the inner surface of such fabric, under item 376.58 of the Tariff Schedules of the United States.
It is claimed in said protests, or by amendment thereto, that said merchandise is properly dutiable at the rate of 20 per centum ad valorem, as other men’s or boys’ wearing apparel, not ornamented, of “other” textile materials, under item 380.90 of said tariff schedules.
These protects have been submitted for decision upon a written stipulation of counsel for the respective parties which reads as follows:
IT IS STIPULATED AND AGEEED by and between counsel for the plaintiff and the Assistant Attorney General for the United States:
That the items marked “A”, and checked GG (GAN) (Import Spec’s Initials) by Import Specialist George Gaines (Import Spec’s Name) on the invoices covered by the protests enumerated above, and assessed with duty at 30 per centum ad valorem within item 376.58, TSUS, consist of non-ornamented men’s or boys’ carcoats of man-made fibers, laminated with rubber, which are, in fact, in chief value of laminated rubber.
That said merchandise is not, in fact, rainwear, but is men’s or boys’ wearing apparel.
That it is claimed that said carcoats are properly classifiable at 20 per centum ad valorem within item 380.90, TSUS.
That the protests be deemed submitted on this stipulation, the protests being limited to the items marked with the letter “A”, as aforesaid, and abandoned as to all other items.
Upon the -agreed facts, we hold the merchandise here in question, identified by invoice items -marked and checked as aforesaid, to be dutiable at the rate of 20 per centum ad valorem, under item 380.90 of said tariff schedules, as other men’s or boys’ wearing apparel, not ornamented, of “other” textile materials. The claim in the protests to that effect is sustained. All other -claims are, however, overruled.
Judgment will -be entered accordingly.